UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3006 John Hancock Bond Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: August 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Investment Grade Bond Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 49.27% (Cost $62,232,054) Agricultural Products 0.22% Bunge Ltd. Finance Corp., Gtd Sr Note 5.350% 04/15/14 BBB- 270 250,857 Airlines 0.81% Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1, Class A 6.545 02/02/19 A- 108 97,218 Delta Air Lines, Inc., Sec Pass Thru Ctf Ser A 6.821 08/10/22 A- 351 287,493 Sr Pass Thru Ctf Ser 2002-1 6.417 07/02/12 AA 405 352,350 Northwest Airlines, Inc., Gtd Collateralized Note Ser 07-1 7.027 11/01/19 BBB+ 210 168,000 Asset Management & Custody Banks 0.93% Rabobank Capital Fund II, Perpetual Bond (5.260% to 12-31-13 then variable) (S) 5.260 12/31/49 AA 1,130 1,040,478 Brewers 0.21% Sabmiller PLC, Note (S) 6.500 07/15/18 BBB+ 235 234,809 Broadcasting & Cable TV 0.99% Comcast Cable Communications Holdings, Inc., Sr Note 8.375 03/15/13 BBB+ 750 828,406 Time Warner Cable, Inc., Gtd Sr Note 6.750 07/01/18 BBB+ 285 287,732 Building Products 0.23% CRH America, Inc., Gtd Note 8.125 07/15/18 BBB+ 250 254,977 Casinos & Gaming 0.67% Harrah's Operating Co., Inc., Gtd Sr Note 5.500 07/01/10 B- 525 441,000 Seminole Tribe of Florida, Bond (S) 6.535 10/01/20 BBB 315 308,977 Consumer Finance 1.15% American Express Credit Co., Sr Note Ser C 7.300 08/20/13 A+ 360 365,704 Ford Motor Credit Co., LLC, Sr Note 7.375 10/28/09 B- 705 655,244 SLM Corp., Sr Note Ser MTN 8.450 06/15/18 BBB- 290 265,922 Data Processing & Outsourced Services 0.19% Fiserv, Inc., Gtd Sr Note 6.800 11/20/17 BBB 215 218,497 Diversified Banks 1.46% Banco Mercantil del Norte SA, Sub Note (S) 6.862 10/13/21 Baa1 330 306,339 Page 1 John Hancock Investment Grade Bond Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Diversified Banks (continued) Chuo Mitsui Trust & Banking Co., Ltd., Perpetual Sub Note (5.506% to 4-15-15 then variable) (S) 5.506% 12/15/49 A2 370 $305,548 Natixis, Sub Bond (10.00% to 4-30-18 then variable) (S) 10.000 04/30/49 A 200 193,891 Northern Trust Co., Sub Note 6.500 08/15/18 AA- 125 129,057 Royal Bank of Scotland Group PLC, Jr Sub Bond Ser MTN (7.640% to 9-29-17 then variable) 7.640 03/31/49 A- 200 168,951 Silicon Valley Bank, Sub Note 6.050 06/01/17 BBB 295 254,761 Wachovia Bank NA, Sub Note Ser BKNT 6.600 01/15/38 A+ 355 278,124 Diversified Commercial & Professional Services 0.46% Hutchison Whampoa International Ltd., Gtd Sr Note (S) 6.500 02/13/13 A- 500 511,119 Diversified Financial Services 2.54% American General Finance Corp., Note Ser MTN 6.900 12/15/17 A+ 220 176,234 Beaver Valley Funding, Sec Lease Obligation Bond 9.000 06/01/17 BBB- 966 1,024,424 CIT Group, Inc., Sr Note 5.650 02/13/17 A- 85 59,689 Sr Note 5.000 02/13/14 A- 55 39,603 Sr Note Ser MTN 5.125 09/30/14 A- 75 53,764 ERAC USA Finance Co., Gtd Sr Note (S) 6.375 10/15/17 BBB 220 186,370 General Electric Capital Corp., Sr Note 5.625 05/01/18 AAA 230 223,611 Huntington Capital III, Gtd Jr Sub Bond (6.650% to 5-15-17 then variable) 6.650 05/15/37 BBB- 290 139,096 NiSource Finance Corp., Gtd Bond 6.800 01/15/19 BBB- 210 204,243 QBE Capital Funding II LP, Gtd Sub Bond (6.797% to 6-1-17 then variable) (S) 6.797 06/01/49 BBB 340 275,447 Rio Tinto Finance (USA) Ltd., Gtd Note 6.500 07/15/18 BBB+ 235 236,437 SMFG Preferred Capital, Sub Bond (6.078% to 1-25-17 then variable) (S) 6.078 01/25/49 BBB+ 285 231,987 Diversified Metals & Mining 0.17% Freeport-McMoRan Copper & Gold, Inc., Sr Note 8.375 04/01/17 BBB- 175 185,500 Diversified Support Services 0.27% Ingersoll-Rand Global Holding Co., Ltd. 6.875 08/15/18 BBB+ 300 301,376 Drug Retail 0.59% CVS Caremark Corp., Jr Sub Bond (6.302% to 6-1-12 then variable) 6.302 06/01/37 BBB- 460 390,425 Sr Note 5.750 06/01/17 BBB+ 275 269,251 Page 2 John Hancock Investment Grade Bond Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Electric Utilities 2.63% Abu Dhabi National Energy Co., Bond (S) 6.500% 10/27/36 AA- 465 407,430 Constellation Energy Group, Sr Note 4.550 06/15/15 BBB 520 462,063 FPL Energy National Wind, Sr Sec Note (S) 5.608 03/10/24 BBB- 218 214,064 Israel Electric Corp., Ltd., Note (S) 7.250 01/15/19 BBB+ 200 201,945 Monterrey Power SA de CV, Sr Sec Bond (S) 9.625 11/15/09 BBB+ 388 413,217 Nevada Power Co., Mtg Note Ser L 5.875 01/15/15 BBB 220 217,812 Pepco Holdings, Inc., Note 6.450 08/15/12 BBB- 325 331,519 Southern Power Co., Sr Note Ser D 4.875 07/15/15 BBB+ 430 409,722 Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090 01/02/17 BBB 293 295,015 Electronic Equipment Manufacturers 0.55% Thomas & Betts Corp., Sr Note 7.250 06/01/13 BBB 480 491,751 Tyco Electronics Group SA, Gtd Sr Note (S) 6.550 10/01/17 BBB 125 125,381 Health Care Distributors 0.17% Covidien International Finance SA, Gtd Sr Note 6.000 10/15/17 A- 185 187,525 Health Care Services 0.46% Humana, Inc., Sr Note 8.150 06/15/38 BBB 360 359,110 UnitedHealth Group, Inc., Sr Note 5.500 11/15/12 A- 160 158,395 Hotels, Resorts & Cruise Lines 0.20% Starwood Hotels & Resorts Worldwide, Inc., Sr Note 6.250 02/15/13 BBB- 235 222,594 Insurance Brokers 0.11% Progressive Corp., Jr Sub Deb (6.70% to 6-1-17 then variable) 6.700 06/15/37 A- 155 126,993 Integrated Telecommunication Services 1.45% AT&T Inc., Sr Note 6.400 05/15/38 A 235 224,540 Bellsouth Corp., Sr Bond 6.550 06/15/34 A 250 241,884 Debenture 6.300 12/15/15 A 390 399,393 Qwest Corp., Sr Note 7.875 09/01/11 BBB- 210 208,425 Telecom Italia Capital, Gtd Sr Note 7.721 06/04/38 BBB 365 355,938 Page 3 John Hancock Investment Grade Bond Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Integrated Telecommunication Services (continued) Verizon Communications, Inc., Sr Bond 6.900% 04/15/38 A 200 $198,037 Investment Banking & Brokerage 2.06% Bear Stearns Cos., Inc., Sr Note 7.250 02/01/18 AA- 235 243,491 BNP Paribas, Jr Sub Note (7.195% to 6-25-37 then variable) (S) 7.195 06/29/49 AA- 135 117,838 Citigroup, Inc., Jr Sub Bond (8.400% to 4-30-18 then variable) 8.400 04/29/49 A 365 309,892 Goldman Sachs Group, Inc., Jr Sub Note 6.750 10/01/37 A+ 235 206,765 Jefferies Group, Inc., Sr Note 6.450 06/08/27 BBB+ 145 111,554 JPMorgan Chase & Co., Jr Sub Note Ser 1 (7.900% to 4-30-18 then variable) 7.900 04/29/49 A 315 286,177 Merrill Lynch & Co., Inc., Jr Sub Bond 7.750 05/14/38 A- 235 210,952 Mizuho Financial Group, Ltd., Gtd Sub Bond 8.375 12/29/49 Aa3 440 439,701 Morgan Stanley, Sr Note Ser F 6.625 04/01/18 A+ 415 385,586 Life & Health Insurance 0.54% Lincoln National Corp., Jr Sub Bond (6.050% to 4-20-17 then variable) 6.050 04/20/17 A- 120 94,096 Prudential Financial, Inc., Sr Note Ser D 5.150 01/15/13 A+ 350 343,154 Symetra Financial Corp., Jr Sub Bond (8.300% to 10-15-17 then variable) (S) 8.300 10/15/37 BB 210 174,532 Metal & Glass Containers 0.15% Commercial Metals Co., Sr Note 7.350 08/15/18 BBB 170 171,048 Multi-Line Insurance 0.97% American International Group, Inc., Jr Sub Bond (8.175% to 5-15-38 then variable) (S) 8.175 05/15/58 A 195 150,614 AXA SA, Perpetual Sub Note (6.379% to 12-14-36 then variable) (S) 6.379 12/14/49 BBB+ 155 121,080 Genworth Financial, Inc., Jr Sub Note (6.150% to 11-15-16 then variable) 6.150 11/15/66 BBB+ 210 151,204 Horace Mann Educators Corp., Sr Note 6.850 04/15/16 BBB 205 216,983 Liberty Mutual Group, Bond (S) 7.500 08/15/36 BBB 520 449,112 Multi-Media 0.64% News America Holdings, Gtd Sr Deb 9.500 07/15/24 BBB+ 600 720,045 Office Services & Supplies 0.30% Xerox Corp., Sr Note 6.750 02/01/17 BBB 335 338,735 Page 4 John Hancock Investment Grade Bond Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Oil & Gas Exploration & Production 0.16% Petro-Canada, Sr Note 6.050% 05/15/18 BBB 190 183,978 Oil & Gas Storage & Transportation 1.61% Buckeye Parterns LP, Sr Note 5.125 07/01/17 BBB 165 152,117 Enterprise Products Operating LP, Gtd Sr Note 6.500 01/31/19 BBB- 475 476,743 NGPL PipeCo LLC, Sr Note (S) 7.119 12/15/17 BBB- 270 272,602 Plains All American Pipeline LP, Sr Note (S) 6.500 05/01/18 BBB- 165 162,315 Spectra Energy Capital LLC, Gtd Sr Note 6.200 04/15/18 BBB 185 180,577 TEPPCO Partners LP, Gtd Sr Note 6.650 04/15/18 BBB- 565 568,516 Paper Products 0.39% International Paper Co., Sr Note 7.950 06/15/18 BBB 240 243,850 Plum Creek Timber Co., Inc., Gtd Note 5.875 11/15/15 BBB- 210 194,896 Pharmaceuticals 0.34% Schering-Plough Corp., Sr Note 6.000 09/15/17 A- 385 379,361 Property & Casualty Insurance 0.40% Chubb Corp., Sr Note 5.750 05/15/18 A 125 119,935 Ohio Casualty Corp., Sr Note 7.300 06/15/14 BBB 320 324,555 Publishing 0.28% New York Times Co., Sr Note 4.500 03/15/10 BBB- 330 316,929 Railroads 0.25% Burlington Northern Santa Fe Corp., Sr Note 5.750 03/15/18 BBB 285 283,139 Real Estate Management & Development 1.87% Chelsea Property Group, Note 6.000 01/15/13 A- 385 378,309 Health Care REIT, Inc., Sr Note 6.200 06/01/16 BBB- 245 227,934 HRPT Properties Trust, Sr Note 6.650 01/15/18 BBB 135 121,453 Nationwide Health Properties, Inc., Note 6.500 07/15/11 BBB- 230 235,129 Post Apartment Homes, Sr Note 5.125 10/12/11 BBB 585 562,452 ProLogis, Sr Sec Note 6.625 05/15/18 BBB+ 290 267,150 Simon Property Group LP, Sr Note 5.625 08/15/14 A- 320 303,716 Page 5 John Hancock Investment Grade Bond Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Regional Banks 0.46% HSBC Capital Funding LP, Perpetual Note (9.547% to 6-30-10 then variable) (S) 9.547% 12/29/49 A 500 520,287 Retail 0.19% Macy's Retail Holdings, Inc., Gtd Note 7.875 07/15/15 BBB- 210 211,628 Specialized Finance 0.17% USB Realty Corp., Perpetual Bond (6.091% to 1-15-12 then variable) (S) 6.091 12/22/49 A+ 300 189,000 Specialty Chemicals 0.20% Ecolab, Inc., Sr Note 4.875 02/15/15 A 230 227,864 Thrifts & Mortgage Finance 20.64% American Home Mortgage Assets, Mtg Pass Thru Ctf Ser 2006-6 Class XP IO 3.190 12/25/46 BBB 6,378 255,121 Mtg Pass Thru Ctf Ser 2007-5 Class XP IO 3.720 06/25/47 AAA 4,613 279,672 American Home Mortgage Investment Trust, Mtg Pass Thru Ser 2007-1 Class GIOP IO 2.078 05/25/47 AAA 3,732 207,616 American Tower Trust, Mtg Pass Thru Ctf Ser 2007-1A Class D (S) 5.957 04/15/37 BBB 420 375,178 Banc of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2005-4 Class A5A 4.933 07/10/45 AAA 1,500 1,393,575 Mtg Pass Thru Ctf Ser 2005-6 Class A4 (P) 5.352 09/10/47 AAA 560 528,064 Mtg Pass Thru Ctf Ser 2006-3 Class A4 5.889 07/10/44 AAA 700 661,161 Banc of America Funding Corp., Mtg Pass Thru Ctf Ser 2006-B Class 6A1 (P) 5.881 03/20/36 AAA 545 471,829 Mtg Pass Thru Ctf Ser 2007-E Class 4A1 (P) 5.852 09/01/47 AAA 264 230,426 Bear Stearns Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2006-PW14 Class D (S) 5.412 12/11/38 A 320 185,870 Chaseflex Trust, Mtg Pass Thru Ctf Ser 2005-2 Class 4A1 5.000 05/25/20 AAA 572 498,172 Citigroup Mortgage Loan Trust, Inc., Mtg Pass Thru Ctf Ser 2005-10 Class 1A5A (P) 5.838 12/25/35 AAA 427 325,170 Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 5.000 08/25/35 AAA 268 239,109 Citigroup/Deutsche Bank Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-CD1 Class C (P) 5.400 07/15/44 AA 185 138,032 Commercial Mortgage, Mtg Pass Thru Ctf Ser 2006-C7 Class A3 (S) 5.899 06/10/46 AAA 500 487,082 Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-59 Class 2X IO 3.188 11/20/35 AAA 4,948 170,087 Mtg Pass Thru Ctf Ser 2006-0A10 Class XPP IO 1.900 08/25/46 AAA 2,544 93,826 Mtg Pass Thru Ctf Ser 2006-0A8 Class X IO 4.079 07/25/46 AAA 4,852 164,496 Mtg Pass Thru Ctf Ser 2006-0A12 Class X IO 3.793 09/20/46 AAA 8,617 379,682 Crown Castle Towers LLC, Mtg Pass Thru Ctf Ser 2006-1A Class E (S) 6.065 11/15/36 Baa3 375 311,647 DB Master Finance LLC, Mtg Pass Thru Ctf Ser 2006-1 Class A2 (S) 5.779 06/20/31 AA 515 450,692 Domino's Pizza Master Issuer LLC, Mtg Pass Thru Ctf Ser 2007-1 Class A2 (S) 5.261 04/25/37 AA 495 414,927 Page 6 John Hancock Investment Grade Bond Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) DSLA Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-AR5 Class X2 IO 0.151% 08/19/45 AAA 4,758 $139,754 First Horizon Alternative Mortgage Securities, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1 (P) 5.218 12/25/34 AA 777 446,870 Mtg Pass Thru Ctf Ser 2006-AA2 Class B1 (G) (P) 6.150 05/25/36 CCC 184 32,370 Global Signal Trust, Sub Bond Ser 2004-2A Class D (S) 5.093 12/15/14 Baa2 265 245,552 Sub Bond Ser 2006-1 Class E (S) 6.495 02/15/36 Baa3 235 218,513 GMAC Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2003-C2 Class B (P) 5.683 05/10/40 AAA 955 937,379 GMAC Mortgage Corporation Loan Trust, Mtg Pass Thru Ctf Ser 2006-AR1 Class 2A1 (P) 5.633 04/19/36 AAA 326 258,493 Greenpoint Mortgage Funding Trust, Mtg Pass Thru Ctf Ser 2005-AR1 Class A3 (P) 2.752 06/25/45 AAA 87 44,573 Mtg Pass Thru Ctf Ser 2005-AR4 Class 4A2 (P) 2.832 10/25/45 AAA 395 175,663 Mtg Pass Thru Ctf Ser 2006-AR1 Class A2A (P) 2.842 02/25/36 AAA 642 306,518 Greenwich Capital Commercial Funding Corp., Mtg Pass Thru Ctf Ser 2007-GG9 Class C 5.554 03/10/39 AA 230 139,803 Mtg Pass Thru Ctf Ser 2007-GG9 Class F 5.633 03/10/39 A 130 59,605 GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (G) (P) 4.525 08/25/34 AA 326 249,716 Mtg Pass Thru Ctf Ser 2006-AR1 Class 3A1 (P) 5.374 01/25/36 AAA 834 720,858 HarborView Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-8 Class 1X IO 3.069 09/19/35 AAA 3,497 77,595 Mtg Pass Thru Ctf Ser 2005-16 Class 2A1B (P) 2.796 01/19/36 AAA 215 96,458 Mtg Pass Thru Ctf Ser 2006-SB1 Class A1A (P) 3.929 12/19/36 AAA 449 259,378 Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-AR13 Class B1 5.296 01/25/35 AA 217 109,733 Mtg Pass Thru Ctf Ser 2005-AR18 Class 1X IO 2.960 10/25/36 AAA 7,222 162,505 Mtg Pass Thru Ctf Ser 2005-AR18 Class 2X IO 2.660 10/25/36 AAA 10,073 145,051 Mtg Pass Thru Ctf Ser 2005-AR5 Class B1 (P) 5.538 05/25/35 AA 291 140,879 Mtg Pass Thru Ctf Ser 2006-AR19 Class 1B1 (P) 6.363 08/25/36 B 234 21,275 JPMorgan Chase Commercial Mortgage Security Corp., Mtg Pass Thru Ctf Ser 2005-LDP3 Class A4B 4.996 08/15/42 AAA 1,000 926,934 Mtg Pass Thru Ctf Ser 2005-LDP4 Class B 5.129 10/15/42 Aa2 1,000 710,845 JPMorgan Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-S2 Class 2A16 6.500 09/25/35 AAA 458 416,475 Mtg Pass Thru Ctf Ser 2005-S3 Class 2A2 5.500 01/25/21 AAA 450 418,258 Mtg Pass Thru Ctf Ser 2006-A7 Class 2A5 (P) 5.801 01/25/37 Aa1 556 396,004 Lehman XS Trust, Mtg Pass Thru Ctf Ser 2005-5N Class 3A2 (P) 2.832 11/25/35 AAA 451 195,960 Mtg Pass Thru Ctf Ser 2005-7N Class 1A1B (P) 2.772 12/25/35 AAA 314 141,088 Mtg Pass Thru Ctf Ser 2006-2N Class 1A2 (P) 2.812 02/25/46 AAA 468 192,125 Merrill Lynch/Countrywide Commercial Mtg. Trust, Mtg Pass Thru Ctf Ser 2006-2 Class A4 (P) 6.104 06/12/46 AAA 735 698,023 MLCC Mortgage Investors, Inc., Mtg Pass Thru Ctf Ser 2007-3 Class M1 (G) 5.943 09/25/37 AA 195 134,603 Mtg Pass Thru Ctf Ser 2007-3 Class M2 (G) 5.943 09/25/37 A 75 57,686 Mtg Pass Thru Ctf Ser 2007-3 Class M3 (G) 5.943 09/25/37 BBB 50 33,504 Morgan Stanley Capital I, Mtg Pass Thru Ctf Ser 2005-HQ7 Class A4 (P) 5.379 11/14/42 AAA 520 497,168 Mtg Pass Thru Ctf Ser 2006-IQ12 Class E 5.538 12/15/43 A+ 310 192,010 Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1 (P) 4.829 05/25/35 AA 210 158,894 Page 7 John Hancock Investment Grade Bond Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) Renaissance Home Equity Loan Trust, Mtg Pass Thru Ctf Ser 2005-2 Class AF3 4.499% 08/25/35 AAA 246 $244,659 Mtg Pass Thru Ctf Ser 2005-2 Class AF4 4.934 08/25/35 AAA 420 391,601 Residential Accredit Loans, Inc., Mtg Pass Thru Ctf Ser 2005-QA12 Class NB5 (P) 5.949 12/25/35 AAA 419 317,759 Residential Asset Securitization Trust, Mtg Pass Thru Ctf Ser 2006-A7CB Class 2A1 6.500 07/25/36 AAA 522 317,834 Structured Asset Securities Corp., Mtg Pass Thru Ctf Ser 2003-6A Class B1 (P) 5.261 03/25/33 AA 334 250,269 Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2005-6 Class 1CB 6.500 08/25/35 AAA 280 218,034 Mtg Pass Thru Ctf Ser 2005-AR4 Class 1A1B (P) 4.019 05/25/46 AAA 385 150,343 Mtg Pass Thru Ctf Ser 2005-AR4 Class B1 (P) 4.669 04/25/35 AA 962 651,645 Mtg Pass Thru Ctf Ser 2005-AR6 Class B1 (P) 3.072 04/25/45 AA+ 582 291,064 Mtg Pass Thru Ctf Ser 2005-AR13 Class B1 (P) 3.072 10/25/45 AA+ 522 259,808 Mtg Pass Thru Ctf Ser 2005-AR19 Class A1B3 (P) 2.822 12/25/45 AAA 151 78,572 Mtg Pass Thru Ctf Ser 2005-AR19 Class B1 (P) 3.172 12/25/45 AA+ 301 120,441 Mtg Pass Thru Ctf Ser 2007-0A4 Class XPPP IO 0.870 04/25/47 Aaa 9,149 114,361 Mtg Pass Thru Ctf Ser 2007-0A5 Class 1XPP IO 0.690 06/25/47 Aaa 21,072 243,647 Mtg Pass Thru Ctf Ser 2007-0A5 Class 2XPP IO 0.990 06/25/47 AAA 24,336 235,751 Mtg Pass Thru Ctf Ser 2007-0A6 Class 1XPP IO 0.870 07/25/47 Aaa 12,096 136,081 Mtg Pass Thru Ctf Ser 2007-1 Class B1 6.199 02/25/37 BB 272 36,526 Wells Fargo Mortgage Backed Securites Trust, Mtg Pass Thru Ctf Ser 2004-7 Class 2A2 5.000 07/25/19 AAA 322 303,388 Mtg Pass Thru Ctf Ser 2006-AR15 Class A3 (P) 5.652 10/25/36 AAA 601 402,557 Tobacco 0.32% Philip Morris International, Inc., Sr Note 5.650 05/16/18 A 370 364,008 Wireless Telecommunication Services 0.87% America Movil SA de CV, Sr Sec Note 5.750 01/15/15 BBB+ 250 249,270 Crown Castle Towers LLC, Sub Bond Ser 2005-1A Class D (S) 5.612 06/15/35 Baa2 765 730,498 Call Options 0.18% (Cost $392,948) Interest Maturity Par value rate date Value Calls 0.18% U.S. Treasury 0.965 01/06/10 55,000 74,985 U.S. Treasury 0.820 12/08/09 59,075 124,127 Credit Issuer, description rating (A) Shares Value Preferred Stocks 0.25% (Cost $319,375) Investment Banking & Brokerage 0.25% Merrill Lynch & Co., Inc., 8.625%, Ser MER BBB+ 12,775 277,728 Page 8 John Hancock Investment Grade Bond Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. Government & agency securities 46.32% (Cost $51,883,706) U.S. Government 7.12% United States Treasury, Bond (L) 5.000% 05/15/37 AAA 685 748,523 Inflation Indexed Note TIPS (D) (L) 2.000 07/15/14 AAA 412 428,156 Note (L) 5.125 05/15/16 AAA 945 1,046,071 Note (L) 4.875 05/15/16 AAA 450 482,660 Note (L) 3.875 05/15/18 AAA 5,260 5,290,818 U.S. Government Agency 39.20% Federal Home Loan Mortgage Corp., 30 Yr Pass Thru Ctf 6.000 08/15/32 AAA 1,649 1,670,270 30 Yr Pass Thru Ctf 6.000 08/01/37 AAA 2,726 2,757,674 30 Yr Pass Thru Ctf 6.000 05/01/38 AAA 1,590 1,604,881 30 Yr Pass Thru Ctf 6.000 08/01/38 AAA 2,475 2,497,084 30 Yr Pass Thru Ctf 5.500 07/01/38 AAA 1,930 1,903,988 30 Yr Pass Thru Ctf 5.500 07/01/38 AAA 2,079 2,050,678 Sr Note 4.500 01/15/15 AAA 130 131,307 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 5.500 11/01/20 AAA 1,201 1,216,020 15 Yr Pass Thru Ctf 5.000 07/01/23 AAA 1,159 1,149,441 30 Yr Adj Rate Pass Thru Ctf (P) 5.850 03/01/14 AAA 2 2,016 30 Yr Adj Rate Pass Thru Ctf (P) 5.850 06/01/14 AAA 11 10,951 30 Yr Pass Thru Ctf 6.500 07/01/36 AAA 250 257,529 30 Yr Pass Thru Ctf 6.500 09/01/36 AAA 1,129 1,162,699 30 Yr Pass Thru Ctf 6.500 02/01/37 AAA 1,851 1,905,669 30 Yr Pass Thru Ctf 6.000 09/01/36 AAA 1,740 1,760,897 30 Yr Pass Thru Ctf 6.000 09/01/36 AAA 323 327,314 30 Yr Pass Thru Ctf 6.000 07/01/37 AAA 1,648 1,666,627 30 Yr Pass Thru Ctf 6.000 01/01/38 AAA 353 356,598 30 Yr Pass Thru Ctf 5.500 01/01/36 AAA 1,056 1,044,948 30 Yr Pass Thru Ctf 5.500 02/01/36 AAA 2,176 2,153,614 30 Yr Pass Thru Ctf 5.500 02/01/37 AAA 2,136 2,112,319 30 Yr Pass Thru Ctf 5.500 05/01/37 AAA 1,753 1,733,470 30 Yr Pass Thru Ctf 5.500 07/01/37 AAA 1,461 1,444,573 30 Yr Pass Thru Ctf 5.500 09/01/37 AAA 794 784,957 30 Yr Pass Thru Ctf 5.500 06/01/38 AAA 2,335 2,307,271 30 Yr Pass Thru Ctf 5.500 07/01/38 AAA 1,261 1,246,079 30 Yr Pass Thru Ctf 5.000 11/01/33 AAA 2,158 2,089,016 30 Yr Pass Thru Ctf 5.000 08/01/35 AAA 810 781,798 30 Yr Pass Thru Ctf 5.000 03/01/38 AAA 1,334 1,282,519 30 Yr Pass Thru Ctf 5.000 03/01/38 AAA 2,536 2,437,812 Sr Note 5.125 04/15/11 AAA 1,190 1,239,232 Government National Mortgage Assn., 15 Yr Pass Thru Ctf 7.500 04/15/13 AAA 48 48,423 SBA CMBS Trust, Sub Bond Ser 2005-1A Class D (S) 6.219 11/15/35 Baa2 200 189,460 Sub Bond Ser 2005-1A Class E (S) 6.706 11/15/35 Baa3 110 103,204 Sub Bond Ser 2006-1A Class E (S) 6.174 11/15/35 Baa3 665 599,358 Page 9 John Hancock Investment Grade Bond Fund Securities owned by the Fund on August 31, 2008 (Unaudited) Short-term investments 11.95% (Cost $13,417,533) Par value Issuer, description Value Joint Repurchase Agreement 3.44% Joint Repurchase Agreement with Barclays PLC dated 08-29-08 at 2.02% to be repurchased at $3,862,867 on 09/02/08, collateralized by $3,377,173 U.S. Treasury Inflation Indexed Note, 2.50%, due 07/15/16 (valued at $3,939,240, including interest). $3,862 3,862,000 Interest Issuer rate Sha res Value Cash Equivalents 8.51% John Hancock Cash Investment Trust (T) (W) 2.7293 (Y) 9,555,533 9,555,533 Total investments (Cost $128,245,616) 107.97% Other assets and liabilities, net (7.97%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. Gtd Guaranteed IO Interest only (carries notional principal amount) MTN Medium-Term Note TIPS Treasury inflation protected security (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (D) Principal amount of security is adjusted for inflation. (G) Security rated internally by John Hancock Advisers, LLC. (L) All or a portion of this security is on loan as of August 31, 2008. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $11,426,363 or 10.17% of the net assets of the Fund as of August 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield on August 31, 2008.  At August 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $128,594,665. Net unrealized depreciation aggregated $7,344,042, of which $1,184,805 related to appreciated investment securities and $8,528,847 related to depreciated investment securities. The Fund had the following financial futures contracts open on August 31, 2008: NUMBER OF UNREALIZED OPEN CONTRACTS CONTRACTS POSITION EXPIRATION DEPRECIATION U.S. 10-year Treasury Note 25 Long Dec 2008 $18,424 Page 10 Notes to portfolio of investments Security valuation The net asset value of the shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price.
